
	
		II
		111th CONGRESS
		1st Session
		S. 1302
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. McConnell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide for the introduction of pay-for-performance
		  compensation mechanisms into contracts of the Department of Veterans Affairs
		  with community-based outpatient clinics for the provision of health care
		  services, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans Health Care Improvement
			 Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Veterans of the
			 Armed Forces have made tremendous sacrifices in the defense of freedom and
			 liberty.
			(2)Congress
			 recognizes these great sacrifices and reaffirms America’s strong commitment to
			 its veterans.
			(3)As part of the
			 on-going congressional effort to recognize the sacrifices made by America’s
			 veterans, Congress has dramatically increased funding for the Department of
			 Veterans Affairs for veterans health care in the years since September 11,
			 2001.
			(4)Part of the
			 funding for the Department of Veterans Affairs for veterans health care is
			 allocated toward community-based outpatient clinics (CBOCs).
			(5)Many CBOCs are
			 administered by private contractors.
			(6)CBOCs
			 administered by private contractors operate on a capitated basis.
			(7)Some current
			 contracts for CBOCs may create an incentive for contractors to sign up as many
			 veterans as possible, without ensuring timely access to high quality health
			 care for such veterans.
			(8)The top
			 priorities for CBOCs should be to provide quality health care and patient
			 satisfaction for America’s veterans.
			(9)The Department of
			 Veterans Affairs currently tracks the quality of patient care through its
			 Computerized Patient Record System. However, fees paid to contractors are not
			 currently adjusted automatically to reflect the quality of care provided to
			 patients.
			(10)A
			 pay-for-performance payment model offers a promising approach to health care
			 delivery by aligning the payment of fees to contractors with the achievement of
			 better health outcomes for patients.
			(11)The Department
			 of Veterans Affairs should begin to emphasize pay-for-performance in its
			 contracts with CBOCs.
			3.Pay-for-performance
			 under Department of Veterans Affairs contracts with community-based outpatient
			 health care clinics
			(a)Plan
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a plan
			 to introduce pay-for-performance measures into contracts which compensate
			 contractors of the Department of Veterans Affairs for the provision of health
			 care services through community-based outpatient clinics (CBOCs).
			(b)ElementsThe
			 plan required by subsection (a) shall include the following:
				(1)Measures to
			 ensure that contracts of the Department for the provision of health care
			 services through CBOCs begin to utilize pay-for-performance compensation
			 mechanisms for compensating contractors for the provision of such services
			 through such clinics, including mechanisms as follows:
					(A)To provide
			 incentives for clinics that provide high-quality health care.
					(B)To provide
			 incentives to better assure patient satisfaction.
					(C)To impose
			 penalties (including termination of contract) for clinics that provide
			 substandard care.
					(2)Mechanisms to
			 collect and evaluate data on the outcomes of the services generally provided by
			 CBOCs in order to provide for an assessment of the quality of health care
			 provided by such clinics.
				(3)Mechanisms to
			 eliminate abuses in the provision of health care services by CBOCs under
			 contracts that continue to utilize capitated-basis compensation mechanisms for
			 compensating contractors.
				(4)Mechanisms to
			 ensure that veterans are not denied care or face undue delays in receiving
			 care.
				(c)ImplementationThe
			 Secretary shall commence the implementation of the plan required by subsection
			 (a) unless Congress enacts an Act, not later than 60 days after the date of the
			 submittal of the plan, prohibiting or modifying implementation of the plan. In
			 implementing the plan, the Secretary may initially carry out one or more pilot
			 programs to assess the feasability and advisability of mechanisms under the
			 plan.
			(d)ReportsNot
			 later than 180 days after the date of the enactment of this Act and every 180
			 days thereafter, the Secretary shall submit to Congress a report setting forth
			 the recommendations of the Secretary as to the feasability and advisability of
			 utilizing pay-for-performance compensation mechanisms in the provision of
			 health care services by the Department by means in addition to CBOCs.
			
